DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Notice of Non-Compliant Amendment, received 5-12-2021, is acknowledged.  Claims 28, 35, 37, 40, 42, and 43 have been amended.   Claims 29-34, 36, 38, 39, and 41 have been canceled.  New claim 44 has been added.
Claims 28, 35, 37, 40, and 42-44 are pending and under consideration.
Rejections/Objections Withdrawn or Moot
The rejection of claims 29-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "about", is moot in light of the cancelation of the claims.
The rejection of claim 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "about", is withdrawn in light of the claim amendment.
The rejection of claims 29-34, 36, 38, 39, and 41 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, is moot in light of the cancelation of the claims.
The rejection of claims 29-34, 36, 38, 39, and 41 under 35 U.S.C. 102(a)(1) as being anticipated by Cregg (Gene Expression Systems: Using Nature for the art of Expression, 1999, pages 157-191), is moot in light of the cancelation of the claims.
The rejection of claims 29-34, 36, 38, 39, and 41 under 35 U.S.C. 102(a)(1) as being anticipated by Potgieter et al. {Journal of Biotechnology, 139:318-325, 2009), is moot in light of the cancelation of the claims.
The rejection of claims 29-34, 36, 38, 39, and 41 under 35 U.S.C. 102(a)(1) as being anticipated by Cregg (U.S. Pat. No. 4,929,555, May 29, 1990), is moot in light of the cancelation of the claims.
The objection to Figure 40 is withdrawn in light of the replacement drawing.
The objection to Figure 48A is withdrawn in light of the replacement drawing.
The objection to Figure 48B is withdrawn in light of the replacement drawing.
The rejection of claims 28, 35, 37, 40, 42, and 43 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, is withdrawn in light of the claim amendments.
The rejection of claims 28, 35, 37, 40, 42, and 43 under 35 U.S.C. 102(a)(1) as being anticipated by Cregg (Gene Expression Systems: Using Nature for the art of Expression, 1999, pages 157-191), is withdrawn in light of the claim amendments.
The rejection of claims 28, 35, 37, 40, 42, and 43 under 35 U.S.C. 102(a)(1) as being anticipated by Potgieter et al. {Journal of Biotechnology, 139:318-325, 2009), is withdrawn in light of the claim amendments.
The rejection of claims 28, 35, 37, 40, 42, and 43 under 35 U.S.C. 102(a)(1) as being anticipated by Cregg et al. (U.S. Pat. No. 4,929,555, May 29, 1990), is withdrawn in light of the claim amendments.


Rejections Maintained
The objection to Figure 42A is maintained because the replacement drawing upper left corner description of the dotted line remains indistinct.
The objection to Figure 42C is maintained because the replacement drawing upper left corner description of the dotted line remains indistinct.
The objection to Figure 44A is maintained because the replacement drawing upper left corner description of the dotted line remains indistinct.
The objection to Figure 44C is maintained because the replacement drawing upper left corner description of the dotted line remains indistinct.
The objection to Figure 45A is maintained because the replacement drawing upper left corner description of the dotted line remains indistinct.
The objection to Figure 45C is maintained because the replacement drawing upper left corner description of the dotted line remains indistinct.
The objection to Figure 46A is maintained because the replacement drawing upper left corner description of the dotted line remains indistinct.
The objection to Figure 46C is maintained because the replacement drawing upper left corner description of the dotted line remains indistinct.
The objection to Figure 47A is maintained because the replacement drawing upper left corner description of the dotted line remains indistinct.
The objection to Figure 47C is maintained because the replacement drawing upper left corner description of the dotted line remains indistinct.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim depends from canceled claim 34.  Thus, it is unclear what is the claimed invention.

Conclusion
Claim 35 is not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 4, 2021